DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Information Disclosure Statement
	The information disclosure statement submitted on 03/19/2019 has been considered by the Examiner and made of record in the application file.

Claim Objections
Claim 1 is objected to because of the following informalities:  
On line 7 of claim 1, insert --comprising-- between “a first unit antenna” and “a plurality of antenna elements”;
On line 11 of claim 1, insert --comprising-- between “a second unit antenna” and “a plurality of antenna elements”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayakawa et al. (US 20120112976 A1).
Consider claim 1, Hayakawa discloses a radar device (read as transmission/reception antenna 20 for radar, figure 6, par [0066]) comprising: 
a plurality of unit antennas, each of the plurality of unit antennas comprising a plurality of antenna elements configured to transmit or receive a radio wave, the plurality of antenna elements being aligned in a predetermined direction in a plane and connected by a transmission line (read as a plurality of the microstrip patch antennas AA; at the respective upward and downward directions of the feeder terminals C1 to C6, input ends 16 of two microstrip patch antennas AA are connected; the microstrip line 15 is arranged in a straight line; the transmission/reception antenna 20 for radar would receive waves with polarization planes 
wherein the plurality of unit antennas comprises 
a first unit antenna a plurality of antenna elements of which are asymmetrically arranged with respect to a virtual straight line parallel to the predetermined direction, the virtual straight line passing through an antenna phase center of the first unit antenna (read as, for example, antenna units AA1 and AA2 having antenna elements 8 of which are on both the left and right sides (asymmetrically) of the vertical feeder strip line 15, the vertical direction (i.e. virtual straight line) is parallel to the perpendicular direction to the paper surface and the vertical direction line passing through the antenna phase center C1/C2, figures 6B and 7, par [0063]-[0067]), and 
a second unit antenna a plurality of antenna elements of which are asymmetrically arranged with respect to a virtual straight line parallel to the predetermined direction passing through an antenna phase center of the second unit antenna (read as, for example, antenna units AA9 and AA11 having antenna elements 8 of which are on both the left and right sides (asymmetrically) of the vertical feeder strip line 15, the vertical direction (i.e. virtual straight line) is parallel to the perpendicular direction to the paper surface and the vertical direction line passing through the antenna phase center C5/C6, figures 6B and 7, par [0063]-[0067]),
the plurality of antenna elements of the second unit antenna being arranged in a manner substantially symmetrical to the plurality of antenna elements of the first unit antenna with respect to the virtual straight line (read as the AA1/AA2 are symmetrical to the AA9 and AA11 with respect to the vertically direction line, figures 6B and 7, par [0063]-[0067]).
claim 6, as applied to claim 1, Hayakawa discloses wherein the predetermined direction is a vertical direction (read as the direction perpendicular to the paper surface, figure 7, par [0066]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (US 20120112976 A1) in view of Park (US 20180267139 A1).	
Consider claim 2, as applied to claim 1, Hayakawa discloses the claimed invention above and transmission/reception antenna 20 for radar comprising plurality of patch antennas AA1 to AA11 but does not specifically disclose the wherein one of the first unit antenna and the second unit antenna is configured as a transmitting antenna configured to transmit the radio wave and other of the first unit antenna and the second unit antenna is configured as a receiving antenna configured to receive the radio wave.
Nonetheless, in related art, Park discloses a similar radar module 100a comprising transmission antenna units 210a with plurality of feeding lines having plurality of radiators, and reception antenna units 240a with plurality of feed lines having plurality of radiators, figures 7 and 8, par [0081]-[0083], [0089]-[0093] and [095]-[0098].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Park in to the 
Consider claim 3, as applied to claim 1, Hayakawa discloses the claimed invention above and transmission/reception antenna 20 for radar comprising plurality of patch antennas AA1 to AA11 but does not specifically disclose comprising a plurality of receiving antennas configured to receive the radio wave, wherein the plurality of receiving antennas comprise a first receiving antenna configured by the first unit antenna, and a second receiving antenna configured by the second unit antenna and used, as a group, with the first receiving antenna
Nonetheless, in related art, Park discloses a similar radar module 100a comprising transmission antenna units 210a with plurality of feeding lines having plurality of radiators, and reception antenna units 240a with plurality of feed lines having plurality of radiators; the antenna device 200a would include a transmission antenna unit 210a and a reception antenna unit 240a, the transmission antenna unit 210a would include a long-range transmission antenna unit 220a and a short-range transmission antenna unit 230a; the reception antenna unit 230a would include a long-range reception antenna unit 250a and a short-range reception antenna unit 260a, figures 7 and 8, par [0081]-[0083], [0089]-[0093] and [095]-[0098].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Park in to the teachings of Hayakawa for the purpose of performing transmission and reception at the same time for real time and non-stop radar detection. 
Consider claim 4, as applied to claim 1, Hayakawa discloses the claimed invention above and transmission/reception antenna 20 for radar comprising plurality of patch antennas AA1 to AA11 but does not specifically disclose a plurality of transmitting antennas configured to 
Nonetheless, in related art, Park discloses a similar radar module 100a comprising transmission antenna units 210a with plurality of feeding lines having plurality of radiators, and reception antenna units 240a with plurality of feed lines having plurality of radiators; the antenna device 200a would include a transmission antenna unit 210a and a reception antenna unit 240a, the transmission antenna unit 210a would include a long-range transmission antenna unit 220a and a short-range transmission antenna unit 230a; the reception antenna unit 230a would include a long-range reception antenna unit 250a and a short-range reception antenna unit 260a, figures 7 and 8, par [0081]-[0083], [0089]-[0093] and [095]-[0098].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Park in to the teachings of Hayakawa for the purpose of performing transmission and reception at the same time for real time and non-stop radar detection. 
Consider claim 5, as applied to claim 1, Hayakawa discloses the claimed invention above and transmission/reception antenna 20 for radar comprising plurality of patch antennas AA1 to AA11 but does not specifically disclose comprising at least one of a transmitting antenna configured to transmit the radio wave, the transmitting antenna comprising the first unit antenna and the second unit antenna a number of which is equal to a number of the first unit antenna, and a receiving antenna configured to receive the radio wave, the receiving antenna comprising the first unit antenna and the second unit antenna a number of which is equal to a number of the first unit antenna

Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Park in to the teachings of Hayakawa for the purpose of performing transmission and reception at the same time for real time and non-stop radar detection. 
Consider claim 7, as applied to claim 2, Hayakawa, as modified by Park, discloses wherein the predetermined direction is a vertical direction (read as the direction perpendicular to the paper surface, figure 7, par [0066]).
Consider claim 8, as applied to claim 3, Hayakawa, as modified by Park, discloses wherein the predetermined direction is a vertical direction (read as the direction perpendicular to the paper surface, figure 7, par [0066]).
Consider claim 9, as applied to claim 4, Hayakawa, as modified by Park, discloses wherein the predetermined direction is a vertical direction (read as the direction perpendicular to the paper surface, figure 7, par [0066]).
claim 10, as applied to claim 5, Hayakawa, as modified by Park, discloses wherein the predetermined direction is a vertical direction (read as the direction perpendicular to the paper surface, figure 7, par [0066]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645